Citation Nr: 1217045	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-49 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and daughter


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945. His awards and decorations include the Air Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a videoconference hearing before the below-signed Veterans Law Judge in April 2012. A copy of the transcript of that hearing has been associated with the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that the Veteran has not received legally adequate notice, that evidence remains outstanding, and that an examination is warranted. The appeal must be remanded to the RO/AMC in compliance with VA's duty to assist.

The claims file reflects that the Veteran's service record was destroyed as the result of a fire. Although the record indicates that VA made appropriate attempts to obtain the service record (38 C.F.R. § 3.159(c)(2)) and issued the Veteran a formal finding of unavailability (38 C.F.R. § 3.159(e)), it has not advised him that alternative forms of evidence could be developed to substantiate his claim pursuant to Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992). The RO/AMC must provide the Veteran with legally adequate notice.

The Veterans Claims Assistance Act of 2000 (VCAA) further requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. During an April 2012 hearing, the Veteran identified multiple private physicians as having treated him for sinus or allergy problems. Although the claims file reflects a few treatment notes submitted by the Veteran for some of these physicians, the notes appear incomplete. Further, notes within the claims file identify additional sources of treatment. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992). While this case is in remand status, the RO/AMC must provide the Veteran with authorization forms allowing for the release of any pertinent treatment records from "Abercrombie," Greater Knoxville Ear Nose and Throat Associates, Dr. Hall, Dr. Ayers, Dr. Overholt, and Dr. Pintuski. The RO/AMC must also determine if the Veteran has received any VA care and add any existing VA treatment notes to the record.

VA also is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006). Medical evidence reflects that the Veteran experiences allergy and sinus conditions. He has alleged experiencing similar symptoms since his active duty service and he is competent to report his symptomatology. 38 C.F.R. § 3.159. The Board finds that a VA examination is warranted to determine whether the Veteran experiences current sinus or allergy disability that is etiologically related to his in-service experiences.  38 C.F.R. § 3.327(a) (2011). 


The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Gather any records of VA treatment and associate them with the record.

2. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession. The requests must specifically include, but are not limited to, the following:

a. "Abercrombie;" 

b. Greater Knoxville Ear, Nose, and Throat Associates; 

c. Dr. Hall;

d. Dr. Ayers; 

e. Dr. Overholt; and 

f. Dr. Pintuski.

3. Concurrent with the above, and as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of his service records. Also advise him that alternative forms of evidence can be developed to substantiate his claim, including, but not limited to, "buddy certificates" and letters. Dixon, 3 Vet. App. at 263-264.

4. Subsequent to the above development, afford the Veteran an opportunity to attend a VA respiratory disorders examination at an appropriate location. The examiner must determine whether the Veteran experiences any sinus and/or allergic disability that is likely due to his military service. All indicated tests or studies necessary for an accurate assessment must be conducted. The claims file and a copy of this remand must be available to the examiner for review. 

a. The examination report must reflect review of pertinent material in the claims folder. The examiner MUST INDEPENDENTLY REVIEW THE RECORD FOR PERTINENT EVIDENCE, but his or her attention is called to the evidence identified below:

i. The Veteran's contentions as represented by his April 2010 written statement and April 2012 hearing testimony;

ii. A March 2000 private treatment note showing diagnosis of allergic rhinitis;

iii. A May 2003 private treatment note showing MRI evidence of a diseased left sinus; and

iv. Any additional pertinent medical evidence added to the record as a result of this remand.

b. The examiner must provide diagnoses of any pertinent current (occurring any time after the Veteran filed his March 2010 claim for service connection) sinus or allergic disabilities, address the Veteran's contentions of continuity of symptomatology, and provide an opinion as to whether it is likely that any current allergic or sinus disability was caused by any incident of the Veteran's military service.

c. The examiner must identify and explain the medical basis or bases for the opinion and identify the pertinent evidence of record. He or she must clearly outline a rationale for the opinion and provide a discussion of the medical principles involved in any opinion expressed. If the requested medical opinion cannot be given, the examiner must state the reason(s) why.

5. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



